218 F.2d 822
John BURDEN, Appellant,v.UNITED STATES of America, Appellee.
No. 15047.
United States Court of Appeals, Fifth Circuit.
Feb. 4, 1955.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.
John Burden, in pro. per.
Richard C. Baldwin, Asst. U.S. Atty., New Orleans, La., George R. Blue, U.S. Atty., New Orleans, La., for appellee.
Before HOLMES and BORAH, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.

The judgment appealed from is affirmed